Plaintiff petitions for writ of mandamus to command defendant circuit judge to vacate and hold for naught an order made by him on October 31, 1944, in which order defendant circuit judge vacated and set aside a judgment theretofore entered against a garnishee defendant in a case pending before the circuit judge.
Fred P. Geib, plaintiff herein, an attorney, appearing in person, obtained a judgment against his client, James A. Lindsey, on March 17, 1943, for $305 damages and $24 costs. On February 24, 1944, plaintiff filed an affidavit for writ of garnishment and *Page 633 
the writ was issued against Vita M. Smith Lindsey, garnishee defendant, the wife of James A. Lindsey, principal defendant. On March 28, 1944, affidavit of nonappearance and of default was filed. On the same day, the writ of garnishment was returned and filed and default of garnishee for want of appearance and disclosure filed. On October 2, 1944, plaintiff herein, who was also plaintiff in that proceeding, took a default judgment against Vita M. Smith Lindsey, garnishee defendant, for $353.67 damages and $25 costs. Execution was issued on October 6, 1944, and on October 14, 1944, Vita M. Smith Lindsey, garnishee defendant, filed a motion and affidavit to set aside the judgment against her and to recall the execution. Testimony was given before the defendant circuit judge on October 21, 1944. On October 31, 1944, the defendant herein, the circuit judge, filed his opinion upon the motion and on the same day granted an order setting aside the default judgment entered against the garnishee defendant.
The garnishee defendant in her petition and affidavit attached and by her testimony sets forth that she was served on February 24, 1944, with a copy of writ of garnishment and that in obedience to the command of the writ she appeared in person on March 11, 1944, before Honorable Leonard D. Verdier, circuit judge of the court in which the case of Geib v. Lindsey was pending; that after she had waited for a half hour in the court room she was asked by Judge Verdier whether she had business before the court and that she thereupon showed him the writ of garnishment and that the circuit judge then examined the writ.
It appears in this record that the writ of garnishment was attested in the name of "Hon. Thaddeus B. Taylor, circuit judge at the city of Grand *Page 634 
Rapids," and that in fact there is no Thaddeus B. Taylor, circuit judge, either of Kent county or of any circuit in the State of Michigan, but Thaddeus B. Taylor is judge of the superior court of the city of Grand Rapids.
The garnishee defendant made a showing that Judge Verdier upon examining the writ said to her, "There is a mistake in this paper. There is no circuit judge by the name of Taylor. I will call Mr. Geib;" that thereupon Judge Verdier made a telephone call but the garnishee defendant is unable to give the conversation; that Judge Verdier informed her that Mr. Geib would come to the court room; that she asked Judge Verdier whether she should stay but that Judge Verdier in substance informed her she need not stay, the paper wasn't any good, as she understood his statement. The garnishee defendant further in her affidavit sets out that she was not on February 24, 1944, indebted to her husband, James A. Lindsey, in any amount and she had no property or effects in her hands belonging to James A. Lindsey.
Plaintiff, the relator herein, claims that the circuit judge, defendant herein, had no jurisdiction to grant the motion made more than six months after the entry of the default to set aside the judgment and further, that the mistake in the issuance of the writ of garnishment, by which it was attested in the name of the judge of the superior court of Grand Rapids, but described as circuit judge, was an immaterial error and did not vitiate the writ. Plaintiff further denies the fraud found by the defendant judge in his return to the order to show cause to have been perpetrated upon the garnishee defendant which he found was not an intentional fraud but nevertheless had the effect of being a fraud upon her rights. *Page 635 
Plaintiff relator herein speaks of the statements of Judge Verdier to the garnishee defendant as counsel. It is not correct to speak of his action in the matter as counsel. The matter was simply pending before him as a circuit judge. A litigant in his court had come to speak to him and in obedience to a writ issued from that court.
The statement of Judge Verdier to the garnishee defendant that the paper was no good was repeated to her after Judge Verdier had talked with Mr. Geib, the plaintiff, who come to the court room as soon as he could after the telephone conversation, but arrived after the garnishee defendant had left, whereupon Mr. Geib was informed by Judge Verdier of his ruling that the writ was invalid.
So far as appears in this record, plaintiff did not on March 11, 1944, nor at any other time before taking the default, say anything to Judge Verdier or to the garnishee defendant to the purport that the judge's statement to Mrs. Lindsey was incorrect; he at that time in no wise questioned the right of Judge Verdier in that summary manner to rule on the validity of the writ; nor did he indicate, prior to the filing of the motion to set aside the default, that he was in any wise dissatisfied with the way the matter had been taken up and disposed of by Judge Verdier. Plaintiff says that at the time he did not know whether the error in the name of the judge in the writ was of any legal consequence or not.
The affidavit of default recites, among other things, "No appearance has been entered by or on behalf of said garnishee defendant." The return of defendant circuit judge among other things recited, "The garnishee defendant appeared in the circuit court on March 11, 1944, and relator's affidavit of nonappearance and default is in error in *Page 636 
stating that Vita M. Smith Lindsey made no appearance."
The default was irregular. The writ of mandamus is a discretionary writ and we are not required under the foregoing circumstances to grant the writ.
The writ of mandamus is denied, with costs to defendant.
BUTZEL, BUSHNELL, SHARPE, and BOYLES, JJ., concurred with REID, J.